722 S.E.2d 787 (2012)
STATE of North Carolina
v.
William Thomas SPROUSE.
No. 16P12.
Supreme Court of North Carolina.
March 8, 2012.
Emily H. Davis, Assistant Appellate Defender, for Sprouse, William Thomas.
Laura E. Crumpler, Assistant Attorney General, for State of North Carolina.
Michael Bonfoey, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 12th of January 2012 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."
JACKSON, J. recused.